UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 00-7712



ROBERT LOUIS WILSON,

                                              Plaintiff - Appellant,

          versus


MONONGALIA COUNTY JAIL NURSE; MONONGALIA
COUNTY JAIL; TONY BARILL, Sheriff; TAMMY
BELLDINA, Jail Administrator; DOUG CHURCH,
Correctional Officer; CARL MORTON, Correction-
al Officer; PEGGY GALE, Correctional Officer;
MIKE   FORBES,  Correctional   Officer;   DANA
STOCKETT, Correctional Officer; MISSY LOWE,
Correctional Officer; JASON DUESENBERRY, Cor-
rectional Officer; DEE HENDERSON, Correctional
Officer; LARRY STUMP, Correctional Officer,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg. Irene M. Keeley, Chief
District Judge. (CA-00-153-1)


Submitted:   June 26, 2001                 Decided:   August 14, 2001


Before LUTTIG, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert Louis Wilson, Appellant Pro Se.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Robert Louis Wilson appeals the district court’s order denying

relief on his 42 U.S.C.A. § 1983 (West Supp. 2000) complaint.   We

have reviewed the record and the district court’s opinion accepting

the recommendation of the magistrate judge and find no reversible

error.     Accordingly we affirm on the reasoning of the district

court.   See Wilson v. Monongalia Cnty Jail Nurse, No. CA-00-153-1

(N.D.W. Va. Nov. 14, 2000). We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                          AFFIRMED




                                 2